314 F.2d 338
UNDERWRITERS INSURANCE COMPANY, Appellant,v.William GRONER, Appellee.
No. 19872.
United States Court of Appeals Fifth Circuit.
March 14, 1963.

Geo. J. Baya, Miami, Fla., for appellant.
Sol Maisel, Michael M. Tobin, Edward A. Moss, Tobin, Rubin & Salmon, Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, WOODBURY, Chief Judge*, and BELL, Circuit Judge.
PER CURIAM.


1
It appearing that the trial was conducted by both parties on the assumption that a hurricane occurred on the night that the insured house was destroyed, we conclude that there was sufficient evidence submitted to the jury to warrant its finding that the damage was occasioned by windstorm and not from an excepted cause. We likewise conclude that the question of fraud was one for the jury, and that the fraud issue was adequately presented to the jury by the court's charge.

The judgment is

2
Affirmed.



Notes:


*
 Chief Judge of the First Circuit, sitting by designation